Citation Nr: 0729801	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-27 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the benefit sought on appeal.  

In June 2007, the veteran appeared before the undersigned and 
testified regarding his symptomatology.  A transcript is of 
record.

In September 2007, this case was advanced on the docket due 
to the advanced age of the veteran.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT


Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and compensably disabling 
sensorineural hearing loss was not manifested within one year 
of separation from active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

The veteran's service department medical records were 
severely damaged or destroyed by fire, presumably in the fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri. The United States Court 
of Appeals for Veteran's Claims (Court) has indicated that in 
such cases, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran. O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The Board will comply with this heightened 
obligation in addressing the veteran's claims.

Background and Analysis

A review of the service medical records reveals no complaints 
or findings pertaining to a bilateral hearing loss.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing.

There is no competent evidence linking a current hearing loss 
to service.  A June 2004 VA compensation examination did not 
link the veteran's hearing loss to service.  Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of a compensably disabling 
sensorineural hearing loss within the first post-service 
year.  Indeed, a hearing loss for VA purposes was not 
clinically demonstrated prior to February 1978, and at that 
time the examiner opined that the loss did not appear to be 
due to noise exposure.  Hence, at best, the evidence shows a 
considerable length of time between the veteran's separation 
from service and his initial diagnosis of hearing loss.  
Given the length of time between the veteran's separation 
from active duty and the diagnosis of hearing loss, 
approximately 32 years after service, the preponderance of 
the competent evidence of record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)

Therefore, in the absence of competent evidence linking the 
hearing loss to service, and in the absence of clinical 
evidence showing a continuity of symptoms, the Board finds 
that the preponderance of the most probative evidence is 
against finding a link between any current hearing loss and 
the appellant's active duty service.  Consequently, service 
connection for hearing loss is denied.  


ORDER


Entitlement to service connection for hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


